PER CURIAM.
Charles Taylor appeals from a revocation of his community control and probation, and from the sentence imposed following this revocation hearing. We affirm.
Taylor violated the conditions of his community control and probation. It was within the trial court’s discretion to revoke Taylor’s community control and probation when Taylor failed to comply with these conditions, despite his ability to do so. See Hewett v. State, 613 So.2d 1305 (Fla.1993); see also Cardoso v. State, 421 So.2d 589 (Fla. 3d DCA 1982); Johnson v. State, 667 So.2d 475 (Fla. 3d DCA 1996).
However, this affirmance is without prejudice to Taylor’s right to raise, before the trial court, his claim for time served in state prison.
Affirmed.